             Case 3:19-bk-00725-JAF        Doc 243     Filed 09/02/20    Page 1 of 4




                                       ORDERED.
     Dated: September 02, 2020




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION
IN RE:
                                                            Chapter 11
MARC L. JORDAN,                                             Case No.       3:19-bk-0725-JAF

      Debtor.
____________________________________/

                    FINDINGS OF FACT AND CONCLUSIONS OF LAW

         This case came before the Court on the Motion for Order Directing Johnny Tillery to Show

Cause Why He Should Not Be Held in Contempt for Failure to Comply with Turnover Order of

Property of the Estate (the “Contempt Motion”), filed by Debtor MARC L. JORDAN (“Debtor”).

(Doc. 176).     JOHNNY TILLERY (“Tillery”) filed a response and supplement response in

opposition to the Contempt Motion. (Docs. 184 & 188). A trial was held on June 9, 2020. (Doc.

229). Based on the argument and evidence presented, the Court makes the following Findings of

Fact and Conclusions of Law.

                                      FINDINGS OF FACT

         In March 2019, Debtor filed a voluntary petition under Chapter 11 of the Bankruptcy Code.

Debtor is a licensed attorney. In 2015, Debtor represented Tillery in a personal injury lawsuit
           Case 3:19-bk-00725-JAF         Doc 243      Filed 09/02/20    Page 2 of 4




pursuant to a contingency-fee arrangement. Debtor negotiated a $50,000.00 settlement on behalf

of Tillery. Pursuant to the contingency-fee agreement, Debtor was entitled to received 25% of the

settlement, or $12,500.00. On October 31, 2019, the Court entered an order directing Tillery to

turn over $12,500.00 as property of the estate (the “Turnover Order”). (Doc. 159). The Court

intended for the $12,500.00 to come from the settlement proceeds because the amount owed was

based on the gross recovery in the personal-injury lawsuit.

       The settlement proceeds were to be paid by Progressive Insurance Company

(“Progressive”). However, Progressive has withheld the settlement proceeds due to outstanding

Medicare claims in the amount of $65,000.00. The Court finds it unlikely that all of the Medicare

claims are related to the accident that was the subject of the personal injury suit. Progressive

refuses to disburse the proceeds until a Medicare release is obtained. Debtor asks that Tillery be

held in contempt for his failure to comply with the Turnover Order. Debtor contends the claims

can be “negotiated down” and that Tillery is trying to delay compliance. Tillery contends he is

unable to comply due to Progressive ’s refusal to disburse the settlement proceeds.

                                  CONCLUSIONS OF LAW

       It has been said that “Medicare liens disrupt personal injury settlements.” 1 Handling

Motor Vehicle Accident Cases 2d § 6B:1 (Sept. 2019). A Medicare lien arises pursuant to the

Medicare Secondary Payer Act. Id. “Medicare’s claim comes into existence by operation of law

when a third-party payer has made payment for medical expenses that Medicare conditionally paid

for.” 1 Handling Motor Vehicle Accident Cases 2d § 6B:2 (Sept. 2019). Put differently, the lien

exists on any proceeds paid to a Medicare beneficiary (Tillery) by a third party (Progressive) for

medical expenses originally paid by Medicare. Id.




                                                2
            Case 3:19-bk-00725-JAF         Doc 243      Filed 09/02/20     Page 3 of 4




       Medicare generally will not make a “final” demand until after a settlement (or other right

to payment, such as a judgment) has been reached between the tortfeasor and the injured party. Id.

Further, Medicare only retains a lien on proceeds for Medicare claims related to the accident

covered by the subject settlement/judgment. See id. Most importantly, “federal law does not

mandate that a primary payer (or insurer) make payment directly to Medicare; however, an insurer

may be liable to Medicare if the beneficiary/payee does not reimburse Medicare for any amounts

owed to Medicare within sixty (60) days.” Tomlinson v. Landers, 2009 WL 10671205, at *5

(M.D. Fla. Apr. 27, 2009) (citing 42 C.F.R. § 411.24(h), (i)(1)-(2)).

       Thus, primary payers such as Progressive will sometimes refuse to disburse liability

settlement proceeds until a Medicare release has been obtained. Other insurers may release

settlement proceeds in exchange for an agreement from the injured party and the injured party’s

law firm to hold the insurer harmless against any Medicare actions filed against the insurer.

However, refusal to rely on a hold-harmless promise is certainly permissible and reasonable.

       Here, it is reasonable for Progressive to refuse to disburse the settlement proceeds until

Tillery’s Medicare claims related to the subject accident are paid and released. The problem is

that Debtor, as Tillery’s representative in the personal injury action, would normally identify which

conditional payments made by Medicare are related to the subject occurrence. In so doing, Debtor

would ensure that Medicare received only the portion of the settlement proceeds to which it was

actually entitled. This would simultaneously maximize Tillery’s net recovery and ensure that

Debtor received the compensation to which he was entitled for his representation of Tillery.

However, under the present circumstances, Debtor is adverse to Tillery, and Debtor has been cut

out of the Medicare lien negotiation/payment process. This fact creates a precarious situation.




                                                 3
           Case 3:19-bk-00725-JAF           Doc 243    Filed 09/02/20     Page 4 of 4




       It is not clear if Tillery (and his current counsel) have received a final demand letter from

Medicare. If Tillery has not begun the process of obtaining a final demand, he is woefully behind

in the process. Tillery (and his counsel) shall endeavor to obtain a final demand from Medicare

immediately. Tillery shall ensure that only conditional payments related to the subject accident

are included therein. Once a final demand is received, Tillery shall pay that demand in accordance

with applicable law and obtain a release from Medicare that will allow Progressive to disburse the

settlement proceeds to Tillery’s counsel.

       Once the proceeds are obtained, Tillery’s counsel shall take $12,500.00 from the proceeds

and turn over that amount to Debtor in accordance with the Turnover Order. Finally, Tillery’s

obligation to pay $12,500.00 to Debtor remains outstanding irrespective of Tillery’s net recovery

from Progressive. Thus, it behooves Tillery and his counsel to earnestly negotiate Medicare’s final

demand. The Court will enter a separate order consistent with these Findings of Fact and

Conclusions of Law.




       Clerk’s Office to Serve




                                                4
